Bleckley, Chief Justice.
1. Both parties claim under Powell, who derived title from Mrs. Payne by a deed bearing date July 31st, 1888. On August 11th in the same year, Powell contracted with Arnold, the defendant below, to sell the premises to him, and from that time forward held possession as his tenant.. On the 13th of the same month, only two days after the contract for sale and tenancy was made, he executed a bond for titles to Arnold, transferred to Bedwine Arnold’s purchase money notes, and put in the hands of Bedwine, as an escrow, a deed conveying the premises to .Arnold, to be delivered by Bedwine when the purchase money notes were paid. On the 20th of .the same month, being then in posses*339sion, Powell sold and conveyed the premises to Barnett,, the plaintiff below, Barnett paying his money and receiving the deed without notice, so far as appears, of any of the transactions between Powell and Arnold,, or bétween Powell and Redwine. This deed was recorded in the following month. In October of the same year, the deed which had been delivered to Red-wine in escrow was cancelled or taken up and another, dated October 11th, was substituted in its stead. Neither of these escrow deeds, so far as the record discloses, was ever recorded. The sum of the matter is, that whilst the formal legal title was in Powell and he was in possession, he sold and conveyed to Barnett, an innocent purchaser who is not charged with any notice either of an adverse title or an adverse equity. Barnett’s deed was duly recorded, and there is no recorded deed competing with it. Ruder these circumstances he acquired the title paramount; that is, all the title which Mrs. Payne conveyed to Powell.
2. We find nothing in the pleadings on which to base any charge to the jury on the subject of collecting a loan out of other property in order to disencumber the premises sued for. The pleadings put nothing in issue but the title. There was no error in denying a new trial. Judgment affirmed.